PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/000,203
Filing Date: 19 Jan 2016
Appellant(s): INTERNATIONAL BUSINESS MACHINES CORPORATION



__________________
DAVID A. TUCKER
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 01/24/2022. 
(1) Grounds of Rejection to be reviewed on Appeal
Every ground of rejection set forth in the final Office Action dated 08/27/2021, from which the appeal is taken, is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

(2) Response to Argument
The rejection of claims 1, 3-8, 10-15, and 17-20 under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more is maintained for the following reasons.   
Appellant argues (on pages 10-11) that the claims do not recite any mathematical concepts, but merely leverage various mathematical tools in a specific way to achieve a specific end (e.g. a formula for calculating promiscuity scores). 
In response, this argument is not persuasive. In this case, as discussed in the Final Office Action mailed 08/27/2021, the examiner has clearly identified the abstract idea (e.g. steps for calculating promiscuity scores based on a formula, determining matches/ranks, and generating thresholds based on a formula). The grouping of “mathematical concepts” in the 2019 PEG specifically includes “mathematical calculations” as an exemplar of a mathematical concept, and is not limited to formulas or equations. See 2019 PEG Section I, 84 Fed. Reg. at 52. Moreover, appellant has also admitted on the record that the claims do indeed recite specific mathematical equations/formula, which further supports the examiner’s position. Therefore, the examiner maintains that the claims fall squarely within the realm of judicial exceptions in a manner that is consistent with the updated PEG’s two-part analysis. 
Appellant additionally argues (on pages 11-12) that the claims are integrated into a practical application that improves the technology, e.g. by providing a pipeline that offers improved OTU identification via retaining true positives (while eliminating false positives), and cites the specification (pages 12-13) as evidence in support of this assertion. As best understood,  it is appellant’s position that there are sources of difficulty genomic mapping, e.g. based on problems with redundancies or inaccuracies within database or sequence errors introduced during the extraction process yielding false positive mapping results, and these problems are resolved by the present invention. 
In response, this argument is not persuasive. Appellant’s claim recites a judicial exception and does not recite any limitations beyond that judicial exception that integrate that exception into a practical application. As discussed in the final Office Action mailed 08/27/2021, the examiner has clearly explained why the additionally recited steps (for “sequencing” and “outputting”) do not integrate the abstract idea into a practical application (Step 2A, prong 2 analysis). Furthermore, after careful consideration of the cited sections of the specification (on pages 12-13), this provides nothing more than a general assertion that practicing the invention as claimed retains all true positives OTU identifications (after match rank filtration and promiscuity score filtration) and a table of results. While the examiner can appreciate how retaining true positives can be beneficial, these teachings amount to nothing more than setting forth an improvement in a conclusory manner (i.e., a bare assertion of an improvement without the detail necessary to be apparent to a person of ordinary skill in the art). Therefore, based on the guidance provided in MPEP 2106.04(d)(1), this is not considered objective evidence of an improvement to the technology and no other evidence has been presented that would serve to change the examiner’s position. As discussed in the final Office Action mailed 08/27/2021, the examiner has also clearly explained why the additionally recited steps (for “sequencing” and “outputting”) are routine and conventional and do not amount to an inventive concept (Step 2B analysis). Notably, appellant has not challenged the examiner’s position that these additionally recited steps nothing more than routine and conventional activity. As such, appellant appears to concede that the additionally recited steps do not amount to “significantly more” than the abstract idea.
 In summary, the claimed invention as a whole does not result in an improvement to computer functionality (see, e.g. Enfish and Finjan decisions) or a technological improvement (see, e.g. McRO decision). It is the examiner’s position that the asserted advance is improved mathematical analysis of metagenomics data (implemented on a computer processor) to obtain data with less errors (i.e. “better data”). On this point, the Courts have clearly instructed that “[t]he different use of a mathematical calculation, even one that yields different or better results, does not render patent eligible subject matter.” See Board Of Trustees Of Leland Stanford Junior University, 991 F.3d 1245, 1251 (Fed. Cir. 2021). Moreover, it is well established that the inventive concept necessary at step two of the Mayo/Alice analysis cannot be furnished by the abstract idea (or law of nature) itself. In other words, the result of the presently claimed method is information itself, without being directed to any particular use of that information. Therefore, the examiner maintains that the claimed invention as a whole is not patent eligible based on the updated PEG’s two-part analysis.  For at least these reasons, it is believed that the rejection should be sustained.

Respectfully submitted,
/PABLO S WHALEY/Primary Examiner, Art Unit 3619                                                                                                                                                                                                        05/04/2022

Conferees:
/Anita Y Coupe/Supervisory Patent Examiner, Art Unit 3619                                                                                                                                                                                                                                                                                                                                                                          
/Karlheinz R. Skowronek/Supervisory Patent Examiner, Art Unit 1631                                                                                                                                                                                                        
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.